DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 05/16/2022 has been entered. Claims 1-10 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jie Yang (Reg. No. 77,665) on 05/25/2022.

The application has been amended as follows: In the claims, claims 1, and 3-9 have been amended to correct typos.

1. (Currently amended) A many-bit, groupable, reconfigurable, multi-valued, electronic operator; wherein each bit of the multi-value electronic operator comprises a plurality of column calculator and a potential combiner; output terminals of the column calculators are respectively connected to an input terminal of the potential combiner; 
each column calculator comprises an output validator, an output generator, an A signal selector, a work permitter, a reconfiguration latch, and a reconfiguration circuit; 
an input terminal of the A signal selector is connected to a data input line A, and an output terminal of the A signal selector is connected to an input terminal of the work permitter; an output terminal of the work permitter is connected to a control terminal of the output validator, and a control terminal of the work permitter is connected to an output terminal of a work permit bit in the reconfiguration latch; an input terminal of the reconfiguration latch is connected to a reconfiguration command input line G; an output terminal of the work permit bit in the reconfiguration latch is connected to the control terminal of the work permitter, and output terminals of other bits in the reconfiguration latch are respectively connected to a control terminal of the reconfiguration circuit; an input terminal of the reconfiguration circuit is connected to a data input line B, and an output terminal of the reconfiguration circuit is connected to an input terminal of the output generator; and a control terminal of the output generator is connected to an output terminal of the output validator; an output terminal of the output generator is connected to the input  terminal of the potential combiner; and 
the potential combiner is set as: an ith potential combiner combines output signals of all the column calculators comprised in an ith calculator bit together, to form a physical signal output of an ith bit of the multi-value electronic operator; wherein i = 0, 1, ..., m-1; m is a positive integer.

 3. (Currently Amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 2, wherein the electronic operator comprises m bits, and an output signal of an ith bit of the electronic operator is Ci (n-value); i = 0, 1, 2, ..., m-1; and each bit of the electronic operator is provided with n column calculators, output signals of the column calculators are set to Cik (i = 0, 1, ..., m-1, and k = 0, 1, ..., n-1), each output signal Cik is a binary value signal; and all the Cik signals comprise n different signals.

4. (Currently amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 2, wherein the input terminal of the reconfiguration latch is set to be connected to the reconfiguration command input line G; the reconfiguration command input line G is configured to write a reconfiguration command into the reconfiguration latch through a signal  line of G; a G signal is a binary signal, and the reconfiguration command is generally binary data; and 
output terminals of a plurality of bits for setting electronic operator's function in the reconfiguration latch are connected to the control terminal of the reconfiguration circuit; and the plurality of bits for setting the electronic operator's function in the reconfiguration latch are configured to control the reconfiguration circuit for a filtering of a signal of a kth bit of data B fed into a kth line of the data input line B of the input terminal of the reconfiguration circuit; wherein k = 0, 1, ..., n-1.

5. (Currently amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 4, wherein the reconfiguration circuit comprises p branches of same structure; p is set to the smallest integer greater than the square root of n; each branch of the reconfiguration circuit is configured to perform, according to a signal status of a control terminal of the branch of the reconfiguration circuit, selection and simple conversion on a value fed into the input terminal; and the selected and converted results are transmitted to a path of the input terminal of the output generator through an output terminal of the branch of the reconfiguration circuit; and the input terminal of the output generator comprises p input lines.

6. (Original) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 2, wherein the control terminals of the output validator and the work permitter are set to 3Appl. No. 17/135,757 be selective conduction; the selective conduction is defined as when a signal at a control terminal of the device is at a high level, the input terminal and the output terminal of the device are set to be conducted; and when a signal at the control terminal is at a low level, no conduction is set between the input terminal and the output terminal of the device; and a low level is outputted.

7. (Currently amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 3, wherein the input terminal of the A signal selector is set to be connected to a line with a same sequence number in the data input line A as the number of a calculator bit where the A signal selector is located; the data input line A is set as a data input line with m bits and n values; and an ith signal line of A is connected to the input terminal of the A signal selector of each column calculator of the ith calculator bit.

8. (Currently amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 3, wherein the input terminal of the reconfiguration circuit is further connected to the data input line B, the data input line B is set as a data input line with m bits and n values, and an ith signal line of B is connected to the input terminal of the reconfiguration circuit of each column calculator of the ith calculator bit.

9. (Currently amended) The many-bit, groupable, reconfigurable, multi-valued, electronic operator of claim 1, wherein output signals of output terminals of the column calculators are set to Cik (n-value) (i = 0, 1, ..., m-1, and k = 0, 1, ..., n-1); the output signals are set to be inputted into a group of input terminals the input terminals of the potential combiner; one level V with n values is also inputted into another input terminal of the potential combiner; the potential combiner is configured to select, according to an input signal Cik at a high level, a corresponding value of a level V for output to form an output signal Ci (n-value) (i = 0, 1, ..., m-1) of the ith calculator bit; and output signals Ci (n-value) (i = 0, 1, ..., m-1) of all the calculator bits constitute output signals of m output terminals of the electronic operator.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s Amendment and the allowable subject matter indicated in the previous Office Action dated 02/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184